                                                                     1     John W. Lucas (CA Bar No. 271038)
                                                                           Jason H. Rosell (CA Bar No. 269126)
                                                                     2     Pachulski Stang Ziehl & Jones LLP
                                                                           150 California Street, 15th Floor
                                                                     3     San Francisco, California 94111-4500
                                                                           Telephone: 415.263.7000
                                                                     4     Facsimile:     415.263.7010
                                                                           Email:         jlucas@pszjlaw.com
                                                                     5                    jrosell@pszjlaw.com

                                                                     6     Attorneys for Sedgwick, LLP

                                                                     7
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                     8                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                               SAN FRANCISCO DIVISION
                                                                     9
                                                                           In re:                                                 Case No.: 18-31087 (HLB)
                                                                    10
                                                                                    SEDGWICK, LLP,                                Chapter 11
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                          Debtor.                DISCLOSURE STATEMENT IN
                                                                    12                                                           SUPPORT OF PLAN OF
                                                                                                                                 LIQUIDATION OF SEDGWICK LLP
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                 Confirmation Hearing
                                                                    14                                                           Date: ___________, 2019
                                                                                                                                 Time: __:_0 _.m. (Pacific Time)
                                                                    15
                                                                                                                                 Place: U.S. Bankruptcy Court
                                                                    16                                                                  450 Golden Gate Avenue,
                                                                                                                                 Courtroom 19
                                                                    17                                                                  San Francisco, CA
                                                                                                                                 Judge: Hon. Hannah L. Blumenstiel
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087        Doc# 246    Filed: 06/17/19   Entered: 06/17/19 13:56:58
                                                                                                                                            DISCLOSURE     PageIN1SUPPORT
                                                                                                                                                       STATEMENT   of     OF
                                                                                                                        42                                 PLAN OF LIQUIDATION
                                                                     1                                                        TABLE OF CONTENTS

                                                                     2                                                                                                                                             Page

                                                                     3     I.       INTRODUCTION .....................................................................................................................1
                                                                                    A.   Introduction ................................................................................................................... 1
                                                                     4
                                                                                    B.   Information Regarding the Plan .................................................................................... 2
                                                                     5                   1.     Plan Governing Document .................................................................................2
                                                                     6                   2.     Source of Information ........................................................................................2
                                                                                         3.     Warning Regarding Federal and State Income Tax Consequences of the
                                                                     7                          Plan ....................................................................................................................3
                                                                     8                   4.     Bankruptcy Court Approval ...............................................................................3
                                                                                    C.   Voting Instructions........................................................................................................ 3
                                                                     9
                                                                                         1.     How to Vote .......................................................................................................3
                                                                    10                   2.     Who May Vote ...................................................................................................4
                                                                    11              D.   Confirmation ................................................................................................................. 4
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                    E.   Disclaimers ................................................................................................................... 6
                                                                    12
                                                                           II.      PLAN OVERVIEW ...................................................................................................................7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              A.   Introduction ................................................................................................................... 7
                                            ATTORNEYS AT LAW




                                                                    14              B.   Treatment of Claims ..................................................................................................... 8
                                                                           III.     OVERVIEW OF CHAPTER 11 CASE...................................................................................10
                                                                    15
                                                                                    A.   Events Leading Up to the Filing of the Chapter 11 Case ........................................... 10
                                                                    16                   1.     Description of the Debtor.................................................................................10
                                                                    17                   2.     The Debtor’s Pre-Petition Credit Facility ........................................................11
                                                                                         3.     Events Precipitating the Debtor’s Filing ..........................................................12
                                                                    18
                                                                                    B.   Summary of Events During the Chapter 11 Case ....................................................... 15
                                                                    19                   1.     “First Day” Pleadings ......................................................................................15
                                                                    20                   2.     Filing of Schedules, Meeting of Creditors and Bar Date .................................16
                                                                                         3.     The Official Committee of Unsecured Creditors .............................................16
                                                                    21
                                                                                         4.     Retention of Professionals ...............................................................................16
                                                                    22                   5.     Client File Disposition Procedures ..................................................................17
                                                                    23                   6.     Procedures for Settlement of Accounts Receivable .........................................17
                                                                                         7.     The GRM Settlement Motion ..........................................................................18
                                                                    24
                                                                                         8.     Mediation .........................................................................................................18
                                                                    25                   9.     Partner Settlement Motion ...............................................................................19
                                                                    26                   10.    Other Postpetition Activities ............................................................................20
                                                                           IV.      IDENTIFICATION OF LITIGATION CLAIMS ...................................................................21
                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087          Doc# 246            Filed: 06/17/19            Entered: 06/17/19 13:56:58
                                                                                                                                                               DISCLOSURE     PageIN2SUPPORT
                                                                                                                                                                          STATEMENT     of     OF
                                                                                                                                  42            i                             PLAN OF LIQUIDATION
                                                                     1              A.    The Claw-Back Claims Against Non-Settling Former Equity Partners ..................... 21
                                                                                    B.    Non-Settling Former Equity Partner Claims Fiduciary Duty Claims ......................... 22
                                                                     2
                                                                                    C.    Preservation of Other Causes of Action...................................................................... 22
                                                                     3     V.       SUMMARY DESCRIPTION OF THE PLAN........................................................................23
                                                                     4              A.    Description Of Classes ................................................................................................ 23
                                                                                          1.      Class 1 Claims..................................................................................................23
                                                                     5
                                                                                          2.      Class 2 Claims..................................................................................................23
                                                                     6                    3.      Class 3 Interests. ..............................................................................................23
                                                                     7              B.    Treatment Of Unclassified Claims.............................................................................. 23
                                                                                          1.      Administrative Claims. ....................................................................................23
                                                                     8
                                                                                          2.      Administrative Claims (Professionals). ...........................................................24
                                                                     9                    3.      Priority Tax Claims. .........................................................................................24
                                                                    10              C.    Treatment of Classified Claims and Interests ............................................................. 25
                                                                                          1.      Unsecured Claims. ...........................................................................................25
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          2.      Class 3 (Interest Holders).................................................................................27
                                                                    12              D.    Implementation of the Plan. ........................................................................................ 27
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              E.    Executory Contracts. ................................................................................................... 27
                                            ATTORNEYS AT LAW




                                                                                    F.    Conditions to Confirmation of the Plan. ..................................................................... 28
                                                                    14
                                                                                    G.    Effects of Confirmation. ............................................................................................. 28
                                                                    15              H.    Sources of Funding for the Plan.................................................................................. 28
                                                                    16              I.    Post Effective Date Employment and Compensation of Professionals. ..................... 29
                                                                                    J.    Section 105 Injunction. ............................................................................................... 29
                                                                    17
                                                                           VI.      TAX DISCLOSURE................................................................................................................29
                                                                    18              A.    Tax Consequences To Creditors ................................................................................. 30
                                                                    19              B.    Tax Consequences to Holders of Interests .................................................................. 31
                                                                           VII.     LIQUIDATION ANALYSIS...................................................................................................31
                                                                    20
                                                                           VIII.    RISK ANALYSIS....................................................................................................................33
                                                                    21     IX.      FEASIBILITY .........................................................................................................................33
                                                                    22     X.       CONFIRMATION OF THE PLAN.........................................................................................33
                                                                           XI.      RECOMMENDATION AND CONCLUSION.......................................................................34
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087          Doc# 246            Filed: 06/17/19            Entered: 06/17/19 13:56:58
                                                                                                                                                               DISCLOSURE     PageIN3SUPPORT
                                                                                                                                                                          STATEMENT     of     OF
                                                                                                                                  42            ii                            PLAN OF LIQUIDATION
                                                                     1     EXHIBITS

                                                                     2                       Exhibit A          Plan

                                                                     3                       Exhibit B          Liquidation Analysis

                                                                     4                       Exhibit C          Cash Forecast

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087        Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58
                                                                                                                                         DISCLOSURE     PageIN4SUPPORT
                                                                                                                                                    STATEMENT     of     OF
                                                                                                                       42 iii                           PLAN OF LIQUIDATION
                                                                     1                                                         I.

                                                                     2                                               INTRODUCTION

                                                                     3              A.       Introduction

                                                                     4              On October 2, 2018 (the “Petition Date”), Sedgwick, LLP (the “Debtor”), commenced the

                                                                     5     above-captioned bankruptcy case by filing a voluntary petition under chapter 11 of title 11 of the

                                                                     6     United States Code (the “Bankruptcy Code”). The Debtor’s case is being administered in the

                                                                     7     United States Bankruptcy Court for the Northern District of California, San Francisco Division.

                                                                     8              This Disclosure Statement (the “Disclosure Statement”) contains information with respect to

                                                                     9     the plan of liquidation (the “Plan”) proposed by the Debtor. A copy of the Plan is attached hereto

                                                                    10     as Exhibit A. Except as otherwise provided herein, capitalized terms used in this Disclosure

                                                                    11     Statement shall have the meanings set forth in the Plan. (See Plan at Article I (Definitions)).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              Pursuant to section 1125 of the Bankruptcy Code, this Disclosure Statement is being
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     distributed to you for the purpose of enabling you to make an informed judgment about the Plan.
                                            ATTORNEYS AT LAW




                                                                    14     The Debtor has examined various alternatives and, based on information contained in this

                                                                    15     Disclosure Statement, and for the reasons set forth below, concluded that the Plan provides the best

                                                                    16     recovery to creditors and, depending on the ultimate outcome of litigation and the allowance or

                                                                    17     disallowance of the Claims, it could result in a dividend of as much as [#]% to Class 2 General

                                                                    18     Unsecured Creditors.

                                                                    19              The Disclosure Statement describes the Plan and contains information concerning, among

                                                                    20     other matters: (1) the history, business, results of operations, management, properties and liabilities

                                                                    21     of the Debtor; (2) the proposed wind down of the Debtor and liquidation of its remaining

                                                                    22     receivables and claims pursuant to the terms of the Plan, and (3) the proposed distribution to

                                                                    23     Creditors and holders of Claims against the Debtor. The Debtor requests that you carefully review

                                                                    24     the contents of this Disclosure Statement and the Plan (including the exhibits to each) before

                                                                    25     making a decision to accept or reject the Plan. Particular attention should be paid to the provisions

                                                                    26     affecting or impairing your rights as a Creditor.

                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087        Doc# 246     Filed: 06/17/19    Entered: 06/17/19 13:56:58
                                                                                                                                              DISCLOSURE     PageIN5SUPPORT
                                                                                                                                                         STATEMENT     of     OF
                                                                                                                         42    1                             PLAN OF LIQUIDATION
                                                                     1              Your vote on the Plan is important. For the Plan to be accepted by a Class of Claims or

                                                                     2     Interests, the holders of two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of

                                                                     3     Allowed Claims or Interests in such Class who vote on the Plan must vote to accept it.

                                                                     4              Non-acceptance of the Plan may lead to a liquidation under chapter 7 of the Bankruptcy

                                                                     5     Code, or to the confirmation of another plan. These alternatives may not provide for a distribution

                                                                     6     of as much value to holders of Allowed Claims and Interests as the Plan. Accordingly, the Debtor

                                                                     7     urges you to accept the Plan by completing and returning the enclosed ballot no later than 4:00

                                                                     8     p.m. (Pacific time) on September 5, 2019.

                                                                     9              B.       Information Regarding the Plan

                                                                    10                       1.          Plan Governing Document

                                                                    11              Although the Debtor believes that this Disclosure Statement accurately describes the Plan,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     all summaries of the Plan contained in this Disclosure Statement are qualified by the Plan itself and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     the documents described therein which are controlling. You are urged to read the Plan and not just
                                            ATTORNEYS AT LAW




                                                                    14     this Disclosure Statement.

                                                                    15                       2.          Source of Information

                                                                    16              Factual information, including all financial information contained in this Disclosure

                                                                    17     Statement, has been provided by the Debtor or its professionals, or has been obtained from the

                                                                    18     Debtor’s records, except where otherwise specifically noted. None of the Debtor’s attorneys,

                                                                    19     accountants or other professionals make any representation regarding that information. The Debtor

                                                                    20     does not represent or warrant that the information contained in this Disclosure Statement is free

                                                                    21     from any inaccuracy. The Debtor has, however, attempted to present the information accurately

                                                                    22     and fairly, and the Debtor believes that the information is substantially accurate. The assumptions

                                                                    23     underlying the projections contained in this Disclosure Statement concerning the sources and

                                                                    24     amounts of payments to Creditors and Interest Holders represent the Debtor’s best estimate as to

                                                                    25     what it expects will happen. Because they are only assumptions about or predictions of future

                                                                    26     events, many of which are beyond the Debtor’s control, there can be no assurances that the

                                                                    27     assumptions will in fact materialize or that the projected realizations will in fact be met. Except as

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087           Doc# 246      Filed: 06/17/19   Entered: 06/17/19 13:56:58
                                                                                                                                                 DISCLOSURE     PageIN6SUPPORT
                                                                                                                                                            STATEMENT     of     OF
                                                                                                                             42   2                             PLAN OF LIQUIDATION
                                                                     1     otherwise provided herein, this Disclosure Statement will not reflect any events that occurred after

                                                                     2     the hearing before the Bankruptcy Court to determine the adequacy of the Disclosure Statement.

                                                                     3                       3.      Warning Regarding Federal and State Income Tax Consequences of the
                                                                                                     Plan
                                                                     4

                                                                     5              The tax consequences of the Plan will vary based on the individual circumstances of each

                                                                     6     holder of a Claim. Accordingly, each Creditor and Interest Holder is strongly urged to consult with

                                                                     7     its own tax advisor regarding the federal, state, local and foreign tax consequences of the Plan.

                                                                     8                       4.          Bankruptcy Court Approval

                                                                     9              Following a hearing held on August 1, 2019, the Bankruptcy Court approved this Disclosure

                                                                    10     Statement as containing information of a kind and in sufficient detail adequate to enable a

                                                                    11     hypothetical, reasonable investor to make an informed judgment about the Plan. Under section
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     1125 of the Bankruptcy Code, this approval enabled the Debtor to send you this Disclosure
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     Statement and solicit your acceptance of the Plan. The Bankruptcy Court has not, however,
                                            ATTORNEYS AT LAW




                                                                    14     approved the Plan itself, nor conducted a detailed investigation into the contents of this Disclosure

                                                                    15     Statement.

                                                                    16              C.       Voting Instructions

                                                                    17                       1.          How to Vote

                                                                    18              A ballot is enclosed herewith for Creditors and Interest Holders to use in voting on the Plan.

                                                                    19     To vote on the Plan, indicate on the enclosed ballot that you accept or you reject the Plan and sign

                                                                    20     your name and mail the ballot in the envelope provided for this purpose.

                                                                    21              In order to be counted, ballots must be completed, signed and returned so that they are

                                                                    22     received no later than 4:00 P.M. prevailing Pacific Time on September 5, 2019 at the

                                                                    23     following address:
                                                                                                                     Sedgwick, LLP Plan Balloting
                                                                    24                                          c/o Pachulski Stang Ziehl & Jones LLP
                                                                    25                                                150 California St., 15th Floor
                                                                                                                       San Francisco, CA 94111
                                                                    26
                                                                                                         Do not send your ballot via facsimile or e-mail.
                                                                    27

                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087           Doc# 246      Filed: 06/17/19    Entered: 06/17/19 13:56:58
                                                                                                                                                  DISCLOSURE     PageIN7SUPPORT
                                                                                                                                                             STATEMENT     of     OF
                                                                                                                             42    3                             PLAN OF LIQUIDATION
                                                                     1              If your ballot is not properly completed, signed and returned as described herein, it will not

                                                                     2     be counted. If your ballot is damaged or lost, you may request a replacement by sending a written

                                                                     3     request to the above address.

                                                                     4                       2.          Who May Vote

                                                                     5              The Plan divides the Claims of Creditors into two (2) Classes. There is one (1) Class of

                                                                     6     Interests. The Classes are as follows: Class 1 (Insured Malpractice Claims) and Class 2 (General

                                                                     7     Unsecured Claims), and Class 3 (Interests).

                                                                     8              Classes of Creditors that are impaired by the Plan are entitled to vote, unless no

                                                                     9     compensation or payment is provided for such Class, in which event such Class is conclusively

                                                                    10     deemed to have rejected the Plan. Each holder of an Allowed Claim in an impaired Class that will

                                                                    11     receive distributions under the Plan on account of such claims may vote to accept or reject the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     A Class is impaired if the legal, equitable or contractual rights attaching to the claims or interests of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     the Class are modified, other than by curing defaults and reinstating maturities.
                                            ATTORNEYS AT LAW




                                                                    14                 Classes 1 and 2 are impaired under the Plan and are entitled to vote thereon.

                                                                    15              In determining acceptances of the Plan, the vote of a Creditor will only be counted if

                                                                    16     submitted by a Creditor whose Claim is an Allowed Claim. Generally speaking, a Creditor holds an

                                                                    17     Allowed Claim if such Claim is duly scheduled by the Debtor as other than disputed, contingent or

                                                                    18     unliquidated, or the Creditor has timely filed with the Bankruptcy Court a proof of Claim that has

                                                                    19     not been objected to or disallowed prior to computation of the votes on the Plan. The Ballot form

                                                                    20     which you received does not constitute a proof of Claim.

                                                                    21              D.       Confirmation

                                                                    22              “Confirmation” is the technical phrase for the Bankruptcy Court’s approval of a plan of

                                                                    23     reorganization. At the Confirmation Hearing, in order to confirm the Plan, the Debtor must

                                                                    24     demonstrate that it has met the requirements of section 1129 of the Bankruptcy Code. If the

                                                                    25     Bankruptcy Court determines that all of the requirements of section 1129 have been satisfied, the

                                                                    26     Bankruptcy Court will enter an order confirming the Plan. The Debtor believes that the Plan

                                                                    27     satisfies all the statutory requirements of chapter 11 of the Bankruptcy Code for Confirmation of

                                                                    28     the Plan.


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087           Doc# 246    Filed: 06/17/19   Entered: 06/17/19 13:56:58
                                                                                                                                               DISCLOSURE     PageIN8SUPPORT
                                                                                                                                                          STATEMENT     of     OF
                                                                                                                           42   4                             PLAN OF LIQUIDATION
                                                                     1              Voting is tabulated by class. As discussed above, a class of creditors or interest holders has

                                                                     2     accepted a plan of reorganization if the plan has been accepted by two-thirds (2/3) in dollar amount

                                                                     3     and more than one-half (1/2) in number of creditors or interest holders holding allowed claims or

                                                                     4     interests in that class who actually vote to accept or reject such plan.

                                                                     5              Even if a class of creditors or interests votes against a plan of reorganization, the plan may

                                                                     6     nevertheless be confirmed by the Bankruptcy Court, notwithstanding the rejection of the Plan by

                                                                     7     such class, so long as certain statutory requirements are met by the Plan. This procedure is called a

                                                                     8     “cram down.” The Debtor will request that the Bankruptcy Court confirm the Plan in accordance

                                                                     9     with section 1129(b) of the Bankruptcy Code if any Class rejects the Plan.

                                                                    10              The Bankruptcy Court has set September 12, 2019 at 10:00 a.m., as the hearing date to

                                                                    11     determine whether the Plan has been accepted by the requisite number of Creditors and whether the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     other requirements for Confirmation of the Plan have been satisfied. The hearing on confirmation
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     will be held at the United States Bankruptcy Court, 450 Golden Gate Avenue, San Francisco, CA,
                                            ATTORNEYS AT LAW




                                                                    14     16th Floor, Courtroom 19. This hearing may be continued from time to time and day to day without

                                                                    15     further notice. If the Bankruptcy Court confirms the Plan, it will enter the Confirmation Order.

                                                                    16     Any objections to Confirmation of the Plan must be in writing and must be filed with the Clerk of

                                                                    17     the Bankruptcy Court and served on the parties set forth below on or before the date set forth in the

                                                                    18     Notice of Confirmation Hearing sent to you with this Disclosure Statement and the Plan.

                                                                    19              Objections must be served upon:

                                                                    20                                   (1) Counsel for the Debtor:
                                                                                                         John W. Lucas
                                                                    21                                   Jason Rosell
                                                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                    22                                   150 California Street, 15th Floor
                                                                                                         San Francisco, CA 94111
                                                                    23                                   Telephone: (415) 263-7000
                                                                                                         Facsimile: (415) 263-7010
                                                                    24
                                                                                                         (2) Counsel for the Committee:
                                                                    25                                   Michael Lauter and Alan Feld
                                                                                                         Sheppard Mullin Richter & Hampton, LLP
                                                                    26                                   Four Embarcadero Center, 17th Floor
                                                                                                         San Francisco, CA 94111
                                                                    27                                   Telephone: (415) 434-9100
                                                                                                         Facsimile: (415) 434-3947
                                                                    28


                                                                            DOCS_SF:101283.2 77998/002
                                                                         Case: 18-31087        Doc# 246         Filed: 06/17/19   Entered: 06/17/19 13:56:58
                                                                                                                                                 DISCLOSURE     PageIN9SUPPORT
                                                                                                                                                            STATEMENT     of     OF
                                                                                                                             42   5                             PLAN OF LIQUIDATION
                                                                     1                                (3) The Office of the United States Trustee
                                                                                                      Terri H. Didion
                                                                     2                                2500 Tulare Street, Ste. 140
                                                                                                      Fresno, California 93721
                                                                     3                                Telephone: (559) 487-5002, ext. 235
                                                                                                      Facsimile: (559) 487-5030
                                                                     4
                                                                                                      -and-
                                                                     5

                                                                     6                                (4) Those parties that have requested notice in this case.

                                                                     7           E.       Disclaimers

                                                                     8           THIS DISCLOSURE STATEMENT CONTAINS INFORMATION WHICH MAY BEAR

                                                                     9   UPON YOUR DECISION TO ACCEPT OR REJECT THE DEBTOR’S PROPOSED PLAN.

                                                                    10   PLEASE READ THIS DOCUMENT WITH CARE. THE PURPOSE OF THIS DISCLOSURE

                                                                    11   STATEMENT IS TO PROVIDE “ADEQUATE INFORMATION” OF A KIND, AND IN
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   SUFFICIENT DETAIL, AS FAR AS IS REASONABLY PRACTICABLE IN LIGHT OF THE
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   NATURE AND HISTORY OF THE DEBTOR AND THE CONDITION OF THE DEBTOR’S
                                            ATTORNEYS AT LAW




                                                                    14   BOOKS AND RECORDS, THAT WOULD ENABLE A HYPOTHETICAL REASONABLE

                                                                    15   INVESTOR TYPICAL OF HOLDERS OF CLAIMS OR INTERESTS OF THE RELEVANT

                                                                    16   CLASS TO MAKE AN INFORMED JUDGMENT CONCERNING THE PLAN. SEE 11 U.S.C.

                                                                    17   § 1125(a).

                                                                    18           FOR THE CONVENIENCE OF CREDITORS, THIS DISCLOSURE STATEMENT

                                                                    19   SUMMARIZES THE TERMS OF THE PLAN, BUT THE PLAN ITSELF QUALIFIES ANY

                                                                    20   SUMMARY. IF ANY INCONSISTENCY EXISTS BETWEEN THE PLAN AND THIS

                                                                    21   DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING.

                                                                    22           THE CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE

                                                                    23   CONSTRUED AS LEGAL, BUSINESS OR TAX ADVICE. EACH CREDITOR OR INTEREST

                                                                    24   HOLDER SHOULD CONSULT HIS OR HER OWN LEGAL COUNSEL AND ACCOUNTANT

                                                                    25   AS TO LEGAL, TAX AND OTHER MATTERS CONCERNING HIS OR HER CLAIM.

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246          Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                              DISCLOSURE    Page IN
                                                                                                                                                                  10SUPPORT
                                                                                                                                                                       of    OF
                                                                                                                           42 6                             PLAN OF LIQUIDATION
                                                                     1                                                     II.

                                                                     2                                           PLAN OVERVIEW

                                                                     3           A.       Introduction

                                                                     4           The Plan provides for the liquidation of the Debtor’s remaining assets, the winding up of its

                                                                     5   affairs and the payment of liabilities through distributions under the Plan. Post-confirmation, the

                                                                     6   Debtor will be managed by a Plan Administrator, subject to the oversight and approval of the

                                                                     7   Oversight Committee, which may have as few as one member as time passes, who will complete

                                                                     8   the process of liquidating the Debtor’s assets, including overseeing the prosecution of certain causes

                                                                     9   of action against third parties, the recoveries of which may inure to the benefit of Creditors. The

                                                                    10   Plan Administrator will also be in charge of making distributions to Creditors.

                                                                    11           Payments under the Plan (as well as the operating costs of the Liquidating Debtor) will be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   funded through a combination of: (1) cash on hand, (2) the collection of accounts receivable, (3)
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   equity distributions from the U.K. LLP, (4) the Former Equity Partner Settlement, and (5) the
                                            ATTORNEYS AT LAW




                                                                    14   proceeds of causes of actions against third parties (referred to in the Plan as the Avoidance Actions

                                                                    15   and Retained Claims and Defenses).

                                                                    16           The Plan requires payments totaling $[#] be made to the holders of certain Professional Fee

                                                                    17   Claims, Administrative Claims and Priority Claims on the Effective Date (the “Effective Date

                                                                    18   Payments”). The Debtor estimates it will have sufficient cash with which to make the required

                                                                    19   payments under the Plan. Post-Effective Date distributions to Creditors under the Plan will depend

                                                                    20   to a great extent on the successful prosecution and/or settlement of claims and actions against third

                                                                    21   parties; therefore, it is impossible to predict, at this moment, the exact timing or amount of

                                                                    22   distributions to Class 2 General Unsecured Creditors. Assuming the projected recoveries are

                                                                    23   realized, at present, the Debtor estimates that an initial distribution to Class 2 General Unsecured

                                                                    24   Creditors should be made within nine months after Confirmation but such date and timing will be

                                                                    25   within the determination and discretion of the Plan Administrator and the Oversight Committee.

                                                                    26           As distributions to Class 2 General Unsecured Creditors are made on a pro rata basis, the

                                                                    27   amount of distributions to Unsecured Creditors will also depend on the total dollar amount of

                                                                    28   Allowed Claims in each Class. The Debtor has not completed its analysis of every Claim. Nor has


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246     Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                         DISCLOSURE    Page IN
                                                                                                                                                             11SUPPORT
                                                                                                                                                                  of    OF
                                                                                                                      42 7                             PLAN OF LIQUIDATION
                                                                     1   it completed the process of objecting to Claims. The Debtor’s best estimate, however, at this time,

                                                                     2   is that if all potential objections to Claims were resolved in its favor, the total amount of Allowed

                                                                     3   Class 2 General Unsecured Claims would be approximately $20,400,000. The amount of Class 2

                                                                     4   Claims in excess of $20,400,000 that remain in dispute is approximately $8,000,000.

                                                                     5               B.       Treatment of Claims

                                                                     6               The following chart summarizes the treatment of Creditors and Interest Holders under the

                                                                     7   Plan. Amounts listed below are estimated.

                                                                     8                                           TREATMENT OF CLAIMS CHART
                                                                         Chart § Class           Description        Estimate of Claims and                  Plan Treatment
                                                                     9            No.                                    Recoveries
                                                                         A            N/A       Allowed            Estimated amount of Claims   Each Allowed Administrative Claim,
                                                                    10                          Administrative     in this category: $60,000    unless the holder of such Claim has agreed
                                                                                                Claims                                          to a different treatment, shall be paid in
                                                                    11                                             Estimated Recovery on        full by the Liquidating Debtor from
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                   Allowed Claims in this       Available Cash or the Reserved Claims
                                                                    12                                             category: 100%               Pool Account (as applicable) on the latest
                                                                                                                                                of: (a) the Effective Date, or as soon
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                          thereafter as practicable; (b) such date as
                                            ATTORNEYS AT LAW




                                                                                                                                                may be fixed by the Bankruptcy Court, or
                                                                    14                                                                          as soon thereafter as practicable; (c) the
                                                                                                                                                fourteenth day after such Claim is
                                                                    15                                                                          Allowed, or as soon thereafter as
                                                                                                                                                practicable; and (d) such date as the holder
                                                                    16                                                                          of such Claim and the Liquidating Debtor
                                                                                                                                                may agree.
                                                                    17   B            N/A       Allowed            Estimated amount of Claims   Each party seeking an award by the
                                                                                                Claims for         in this category: $745,000   Bankruptcy Court of Professional Fees:
                                                                    18                          Professional                                    (a) must file its final application for
                                                                                                Fees               Estimated Recovery on        allowance of compensation for services
                                                                    19                                             Allowed Claims in this       rendered and reimbursement of expenses
                                                                                                                   category: 100%               incurred through the Effective Date on or
                                                                    20                                                                          before the Administrative Claims Bar
                                                                                                                                                Date; and (b) if the Bankruptcy Court
                                                                    21                                                                          grants such an award, each such party will
                                                                                                                                                be paid in full in Cash by the Liquidating
                                                                    22                                                                          Debtor in such amounts as are allowed by
                                                                                                                                                the Bankruptcy Court as soon thereafter as
                                                                    23                                                                          practicable. All final applications for
                                                                                                                                                allowance and disbursement of
                                                                    24                                                                          Professional Fees must be in compliance
                                                                                                                                                with all of the terms and provisions of any
                                                                    25                                                                          applicable order of the Bankruptcy Court,
                                                                                                                                                including the Confirmation Order and the
                                                                    26                                                                          Bankruptcy Court’s Guidelines for
                                                                                                                                                Compensation and Expense
                                                                    27                                                                          Reimbursement of Professionals and
                                                                                                                                                Trustees.
                                                                    28   C            N/A       Allowed            Estimated amount of Claims   Each Allowed Priority Tax Claim, unless
                                                                                                Priority Tax       in this category: $205,000   the holder of such Claim has agreed to a

                                                                             DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087             Doc# 246         Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                                 DISCLOSURE    Page IN
                                                                                                                                                                     12SUPPORT
                                                                                                                                                                          of    OF
                                                                                                                              42 8                             PLAN OF LIQUIDATION
                                                                     1                                       TREATMENT OF CLAIMS CHART
                                                                         Chart § Class           Description    Estimate of Claims and                      Plan Treatment
                                                                     2            No.                                Recoveries
                                                                                                Claims                                          different treatment, shall receive deferred
                                                                     3                                          Estimated Recovery on           cash payments to the extent permitted by
                                                                                                                Allowed Claims in this          section 1129(a)(9) of the Bankruptcy Code
                                                                     4                                          category: 100%                  with interest on the unpaid portion of such
                                                                                                                                                Claim at the rate established by applicable
                                                                     5                                                                          nonbankruptcy law as of the calendar
                                                                                                                                                month in which the Plan is confirmed, or at
                                                                     6                                                                          such other rate as may be agreed upon
                                                                                                                                                between the Liquidating Debtor and the
                                                                     7                                                                          appropriate governmental unit, provided
                                                                                                                                                that the Liquidating Debtor may prepay
                                                                     8                                                                          any or all such Claims at any time, without
                                                                                                                                                premium or penalty.
                                                                     9   D            1         Insured         Estimated Recovery on           Class 1 shall consist of Insured
                                                                                                Malpractice     Allowed Claims in this Class:   Malpractice Claims. Class 1 Claims are
                                                                    10                          Claims          100% from insurance             impaired. Each Holder of an Insured
                                                                                                                                                Malpractice Claim shall receive the
                                                                    11                                          IMPAIRED                        treatment provided by the Plan for the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                                holders of Allowed Unsecured Claims
                                                                    12                                          ENTITLED TO VOTE                under Class 2 of the Plan. In the
                                                                                                                                                alternative, at the clection (as defined
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                          below) of the Holder of a Class 1 Claim,
                                            ATTORNEYS AT LAW




                                                                                                                                                such holder shall instead receive the
                                                                    14                                                                          following treatment: (a) the automatic stay
                                                                                                                                                under Section 362 of the Bankruptcy Code
                                                                    15                                                                          shall be deemed modified to permit the
                                                                                                                                                Holder of a Class 1 Claim to prosecute its
                                                                                                                                                claim to judgment in any applicable court
                                                                    16
                                                                                                                                                of competent jurisdiction; (b) the Holder
                                                                                                                                                shall be deemed to waive its Class 1 Claim
                                                                    17                                                                          against the Debtor and the Estate and shall
                                                                                                                                                not be entitled to any distribution under the
                                                                    18                                                                          Plan, (c) the Holder shall limit its recourse
                                                                                                                                                on account of its Class 1 Claim solely to
                                                                    19                                                                          the proceeds of any applicable Malpractice
                                                                                                                                                Policy; and (d) any recovery obtained by
                                                                    20                                                                          the Holder on account of its Class 1 Claim
                                                                                                                                                shall (i) in the event of a judgment, be
                                                                    21                                                                          deemed reduced by the amount of any
                                                                                                                                                Insurance Deductible applicable to such
                                                                    22                                                                          Claim under any applicable Malpractice
                                                                                                                                                Policy, or (ii) in the event of a settlement,
                                                                    23                                                                          be deemed to satisfy the amount of any
                                                                                                                                                Insurance Deductible applicable to such
                                                                    24                                                                          Claim under any applicable Malpractice
                                                                                                                                                Policy. For purposes of this Section 4.1 of
                                                                    25                                                                          the Plan, an election shall mean the written
                                                                                                                                                acceptance submitted by the Holder of a
                                                                    26                                                                          Class 1 Claim accepting the Plan on the
                                                                                                                                                Ballot in connection with solicitation of
                                                                    27                                                                          votes under the Plan.

                                                                    28


                                                                             DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087             Doc# 246      Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                              DISCLOSURE    Page IN
                                                                                                                                                                  13SUPPORT
                                                                                                                                                                       of    OF
                                                                                                                           42 9                             PLAN OF LIQUIDATION
                                                                     1                                         TREATMENT OF CLAIMS CHART
                                                                         Chart § Class             Description    Estimate of Claims and                          Plan Treatment
                                                                     2            No.                                  Recoveries
                                                                         E            2         Unsecured          Estimated amount of Claims        Class 2 shall consist of Unsecured Claims.
                                                                     3                          Claims             in this Class: $20.4 million.     Class 2 Claims are impaired. Each holder
                                                                                                                                                     of an Allowed Class 2 Claim shall receive,
                                                                     4                                             Estimated Recovery on             a Pro Rata Share of Net Available Cash
                                                                                                                   Allowed Claims in this Class:     after deductions for the payment (or
                                                                     5                                             8.6%                              appropriate reserve for) the Allowed
                                                                                                                                                     Claims of senior classes of Claims and
                                                                     6                                             The estimate does not include     reserves for Disputed Claims, Professional
                                                                                                                   all projected litigation          Fees and/or Plan Expenses. To the extent
                                                                     7                                             recoveries. The actual            that all Allowed Class 2 Claims have been
                                                                                                                                                     paid in full, including post-petition interest,
                                                                                                                   dividend could be less than
                                                                     8                                                                               any remaining funds in the Claims Reserve
                                                                                                                   8.6%, or if the litigations are
                                                                                                                                                     Account shall be used by the Liquidating
                                                                                                                   extremely successful, could be
                                                                                                                                                     Debtor to fund distributions to the holders
                                                                     9                                             higher than 8.6%                  of Allowed Interests in Class 3.
                                                                    10                                             IMPAIRED

                                                                    11                                             ENTITLED TO VOTE
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         F            3         Interests          0%                                On the Effective Date, the Interest Holders
                                                                    12                                                                               shall have no ability to direct or control the
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                   IMPAIRED                          affairs of the Liquidating Debtor. Interest
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                                     Holders shall receive nothing under the
                                                                                                                   DEEMED TO REJECT                  Plan until the Allowed Claims of Class 2 is
                                                                    14                                                                               paid in full, including postpetition interest,
                                                                                                                                                     at which point all Net Available Cash, net
                                                                    15                                                                               of amounts reserved for Disputed Claims,
                                                                                                                                                     Professional Fees and/or Plan Expenses,
                                                                    16                                                                               shall be paid to the Interests Holders
                                                                                                                                                     consistent with the extent of their Interests.
                                                                    17

                                                                    18                                                               III.
                                                                    19                                          OVERVIEW OF CHAPTER 11 CASE
                                                                    20               This section of the Disclosure Statement discusses the significant events in the Chapter 11
                                                                    21   Case to date, including events leading up to the commencement of this case. Copies of all relevant
                                                                    22   court papers are on file with the Bankruptcy Court.
                                                                    23               A.       Events Leading Up to the Filing of the Chapter 11 Case
                                                                    24                        1.          Description of the Debtor
                                                                    25               The Debtor’s roots trace back to 1933, approximately 85 years ago, when enterprising
                                                                    26   attorneys Gordon Keith and Frank Creede started their own firm, Keith and Creede, in San
                                                                    27   Francisco. It became Keith, Creede & Sedgwick in approximately 1945, and then Sedgwick Detert,
                                                                    28


                                                                             DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087             Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                                DISCLOSURE    Page IN
                                                                                                                                                                    14SUPPORT
                                                                                                                                                                         of    OF
                                                                                                                             42 10                            PLAN OF LIQUIDATION
                                                                     1   Moran & Arnold in 1959 when the firm then had only 14 attorneys. The firm shortened its name to

                                                                     2   Sedgwick LLP in 2011.

                                                                     3           From that one relatively small office in 1959, Sedgwick grew steadily and strategically until

                                                                     4   it became an international AmLaw 250 law firm with offices in 13 US cities, plus London and

                                                                     5   Bermuda. In order to satisfy increasing demand by its clients for representation around the country,

                                                                     6   Sedgwick opened offices in Los Angeles (1979), London and New York (1985), Orange County

                                                                     7   (1988), Chicago (1989), Newark and Dallas (2001), Houston, Austin and Bermuda (2006), Fort

                                                                     8   Lauderdale (2009), Washington, DC and Seattle (2011), and Miami (2013). It provided its clients

                                                                     9   and attorneys with a national footprint and the ability to provide first class legal services to clients

                                                                    10   nationwide and for the insurance markets in London and Bermuda. It established a well-deserved

                                                                    11   reputation for high-end insurance work and as one of the preeminent product liability firms in the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   country. Sedgwick was known for its excellent trial lawyers who were able to try the toughest and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   most significant cases for its corporate clients, and its top flight insurance counsel who represented
                                            ATTORNEYS AT LAW




                                                                    14   insurance companies in major insurance-related cases.

                                                                    15                    2.          The Debtor’s Pre-Petition Credit Facility

                                                                    16           Citibank, N.A. (“Citibank”) was the Debtor’s only prepetition secured creditor. Under a

                                                                    17   Second Amended and Restated Secured Loan Agreement, dated December 31, 2009 (as amended,

                                                                    18   the “Credit Agreement”), Citibank made a revolving line of credit and term loan available to the

                                                                    19   Debtor. The parties also entered into and executed various other agreements and documents, which

                                                                    20   together with the Credit Agreement, are referred to herein as the “Prepetition Loan Documents.”

                                                                    21   The Debtor’s obligations under the Prepetition Loan Documents were secured by a blanket lien

                                                                    22   against all assets, including the Debtor’s accounts receivable.

                                                                    23           Through the Prepetition Loan Documents, the Debtor obtained a $17 million revolving line

                                                                    24   of credit (the “Line of Credit”) net of any undrawn of letters of credit commitments (the “Letters

                                                                    25   of Credit”).

                                                                    26           On or about August 10, 2017, Citibank terminated the Credit Agreement because the Debtor

                                                                    27   was no longer in compliance with a covenant provision that required minimum number of equity

                                                                    28   partners. After the termination, the Debtor worked consensually with Citibank to begin repaying the


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                15SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 11                            PLAN OF LIQUIDATION
                                                                     1   outstanding amounts under the Line of Credit (which was approximately $3 million) and also cash

                                                                     2   collateralize seven undrawn Letters of Credit in the approximate aggregate amount of $6,000,000

                                                                     3   that secured the Debtor’s obligations under certain office leases.

                                                                     4           During the next five-six months, the Debtor worked with Citibank to repay this secured

                                                                     5   obligation to the firm. To this end, the Line of Credit was repaid in full in November 2017 and the

                                                                     6   undrawn Letters of Credit were fully collateralized in February 2018. As of the Petition Date,

                                                                     7   Citibank is not owed anything on account of the Prepetition Loan Documents, except for certain de

                                                                     8   minimis administrative banking charges that were incurred in the ordinary course.

                                                                     9                    3.          Events Precipitating the Debtor’s Filing

                                                                    10           In January 2017, the Debtor prepared for the new-year like all others. The firm evaluated

                                                                    11   and revised its business plan to help ensure that its projections for the year were realistic. At this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   time, Sedgwick had approximately 50 equity partners, 44 non-equity partners, 36 contract partners,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   and 88 associates practicing in thirteen offices in the United States. In addition, the Debtor also
                                            ATTORNEYS AT LAW




                                                                    14   employed approximately 350 individuals in various administrative roles. At the outset of 2017, it

                                                                    15   was business as usual.

                                                                    16           On or about January 5, 2017, the equity partners associated with the Debtor’s Newark, New

                                                                    17   Jersey office announced they were leaving the partnership to start their own firm. Their

                                                                    18   disassociation with the firm became effective on January 31, 2017 and other than three attorneys

                                                                    19   resulted in the entire office leaving the firm, which included approximately 45 other attorneys and

                                                                    20   staff. A few days later, on or about January 7, 2017, the primary partners associated with

                                                                    21   Sedgwick’s Dallas, Texas office announced they were leaving the partnership to join another firm.

                                                                    22   Their disassociation with the firm also became effective on January 31, 2017 and like the New

                                                                    23   Jersey office resulted in virtually the entire office leaving the firm, which included approximately

                                                                    24   38 attorneys and staff.

                                                                    25           The departure of these equity partners (and the associated attorneys and staff) was not

                                                                    26   expected. However, the Debtor responded quickly to the departures of the New Jersey office by

                                                                    27   subletting most of the office space to the new firm and assigned the Dallas office lease to another

                                                                    28   firm. In response to the departures, the Debtor was able to quickly address these long term liabilities


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                16SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 12                            PLAN OF LIQUIDATION
                                                                     1   by shifting or eliminating the overhead. At the same time, the equity partners decided to reduce

                                                                     2   their compensation draws and the firm’s chief financial officer analyzed the financial impact caused

                                                                     3   by these departures and determined the firm continued to be viable. Over time during 2017, while

                                                                     4   the firm adjusted to the changes, the Debtor determined that it would be prudent to reduce draws to

                                                                     5   help ensure the firm continued to be stable.

                                                                     6           The Debtor continued to closely monitor its operations, work in progress, accounts

                                                                     7   receivables, and new originations. In February 2017, the Debtor held a partner meeting to further

                                                                     8   analyze, assess and discuss the needs and direction of the firm. The Debtor again determined that it

                                                                     9   was best practice to maintain the draws being paid to equity partners. The firm was generally

                                                                    10   paying its debts as they came due. Unlike many other law firms that have dissolved and wound up

                                                                    11   their affairs through a formal bankruptcy process, the Debtor was not operating the firm or paying
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   equity partners by borrowing millions of dollars without regard to account receivables, work in
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   progress, or prospective originations. The Debtor was compensating its equity partners in
                                            ATTORNEYS AT LAW




                                                                    14   accordance with its projections, and in most cases in amounts substantially less than the partners

                                                                    15   were entitled given the amount of time and effort they spent for the remainder of the year

                                                                    16   continuing to bill, originate business, and helping provide the firm with a bridge to a merger,

                                                                    17   acquisition, or re-sized firm.

                                                                    18           After the equity partner departures January 31, 2017, the Debtor was able to operate the firm

                                                                    19   in the ordinary course and without any substantial changes as a result of the quick actions taken by

                                                                    20   the firm. While one equity partner from the Los Angeles office left at the end of March 2017, the

                                                                    21   Debtor and its CFO believed the firm was stable. With over 85% of its equity partnership remaining

                                                                    22   intact, the firm and its equity partners remained committed to stay while the Debtor adjusted to the

                                                                    23   type of changes that comes with the contraction and expansion that all law firms face as they react

                                                                    24   to a changing economy and legal markets.

                                                                    25           By May 2017, the equity partner who ran the Debtor’s Washington, D.C. office left and five

                                                                    26   equity partners left from the Los Angeles and San Francisco offices. The equity partners who most

                                                                    27   recently left were on the lower end of the spectrum of revenue generation and they were all from

                                                                    28   the Los Angeles and San Francisco office, which both continued to have robust practices. The firm


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246      Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                          DISCLOSURE    Page IN
                                                                                                                                                              17SUPPORT
                                                                                                                                                                   of    OF
                                                                                                                       42 13                            PLAN OF LIQUIDATION
                                                                     1   looked to wind down the Washington, D.C. office because the rent was expensive. Plus, the Debtor

                                                                     2   subletted a portion of its San Francisco office (2 of its 5 floors) to offset administrative overhead.

                                                                     3   Thus, as the firm’s composition changed, the Debtor worked to reshape the firm so that it could

                                                                     4   operate in a new environment.

                                                                     5           On or about August 10, 2017, Citibank terminated the Debtor’s credit facility. While the

                                                                     6   termination of the Credit Agreement and immediate repayment requirements presented some

                                                                     7   challenges to the firm, Sedgwick continued to operate with a view that the firm would be able to

                                                                     8   continue in connection with a merger or acquisition or a scaled down version of the existing firm.

                                                                     9           For example, after the departure of the New Jersey and Dallas offices and through the fall of

                                                                    10   2017, the Debtor engaged in merger/acquisition discussions with a number of other law firms.

                                                                    11   Initially, it was the Debtor’s desire to merge its entire firm with another firm. As most know,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   wholesale mergers not only take time but they prove to be difficult because conflict of interest tend
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   to prevent mergers without severing portions of the firm. The Debtor considered other options. For
                                            ATTORNEYS AT LAW




                                                                    14   example, the firm marketed its litigation and insurance practices separately. The firm marketed

                                                                    15   portions of its litigation and insurance groups on a regional basis. In the end, the Debtor was in

                                                                    16   active and substantive discussions with approximately six major law firms. The Debtor considered

                                                                    17   whether there were models to maintain the firm but with a smaller footprint and smaller equity

                                                                    18   partner and attorney base that would require adjustments to compensation projections while the

                                                                    19   firm rebuilt. In the end, the Debtor believed that it was viable because it was exploring and

                                                                    20   considering all options while at the same time generally paying its debts as they came due.

                                                                    21           Even after other equity partner departures and other set-backs, approximately thirty-one

                                                                    22   equity partners stayed committed to the firm. They vowed to stay with the firm continuing to work,

                                                                    23   originate new business, and carried on while the Debtor explored options to resize the firm, locate a

                                                                    24   merger firm, or a firm that could acquire select partners and assets. As the year went on, these

                                                                    25   partners received far less – in most cases less than 50% – of their anticipated income while working

                                                                    26   hard for the firm and the firm’s clients, and creating value that would have been lost and not

                                                                    27   available to creditors.

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246    Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                        DISCLOSURE    Page IN
                                                                                                                                                            18SUPPORT
                                                                                                                                                                 of    OF
                                                                                                                     42 14                            PLAN OF LIQUIDATION
                                                                     1           The firm was projected to make a profit at the end of 2017, though clearly not in the range

                                                                     2   of expectations of the equity partners. The equity partners recognized that while the firm was and

                                                                     3   could remain profitable, it was unrealistic to expect a sufficient number of equity partners,

                                                                     4   associates, and staff to remain through a long rebuilding process with an uncertain outcome. Under

                                                                     5   those circumstances, the firm would unlikely be able to recruit replacements to keep it operating. In

                                                                     6   short, the equity partners recognized that despite their best efforts to keep the firm going,

                                                                     7   continuing operations was no longer a viable or realistic alternative on a long term basis.

                                                                     8   Accordingly, the equity partners voted in December 2017 to wind up the firm.

                                                                     9           B.       Summary of Events During the Chapter 11 Case

                                                                    10           The following is a summary of important events that have taken place since the Petition

                                                                    11   Date.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                    1.          “First Day” Pleadings
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           Contemporaneously with the filing of the Debtor’s chapter 11 petition, the Debtor filed
                                            ATTORNEYS AT LAW




                                                                    14   certain standard “first day” pleadings (the “First Day Pleadings”) requesting relief from the

                                                                    15   Bankruptcy Court that would minimize the disruption caused by the bankruptcy filing to its

                                                                    16   ordinary business operations, including the following:

                                                                    17           •        Application for Order Approving Designation of Curtis D. Parvin, Gregory C. Read,

                                                                    18   and Bruce D. Celebrezze as Responsible Individuals Pursuant to Bankruptcy Local Rule 4002-1

                                                                    19   [Docket No. 3]

                                                                    20           •        Motion for Order Authorizing Debtor to (A) Maintain Existing Bank Accounts and

                                                                    21   (B) Continue Use of Cash Management System [Docket No. 4]

                                                                    22           •        Motion Pursuant to Section 365(a) of the Bankruptcy Code for an Order (I)

                                                                    23   Authorizing the Debtor (A) to Reject Unexpired Non-Residential Real Property Leases and (B) to

                                                                    24   Abandon Any Personal Property Located at Such Premises, and (II) Fixing a Bar Date for Claims

                                                                    25   of Counterparties [Docket No. 5]

                                                                    26           •        Ex Parte Motion for Order Extending Time to File Schedules of Assets and

                                                                    27   Liabilities and Statements of Financial Affairs [Docket No. 6]

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                19SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 15                            PLAN OF LIQUIDATION
                                                                     1           The Bankruptcy Court held an expedited hearing on the First Day Pleadings on December

                                                                     2   29, 2008. Following the December 29, 2008 hearing on the First Day Pleadings, the Bankruptcy

                                                                     3   Court entered several orders related to the First Day Pleadings on December 30, 2008, which

                                                                     4   orders, as well as certain subsequent orders, are discussed in the following paragraphs.

                                                                     5                    2.          Filing of Schedules, Meeting of Creditors and Bar Date

                                                                     6           On November 27, 2018, the Debtor filed its Schedules [Docket Nos. 107 and 119] and

                                                                     7   Statement of Financial Affairs [Docket No. 108] with the Bankruptcy Court. The Schedules provide

                                                                     8   detailed information on the Debtor’s assets and liabilities, as well as other information about its

                                                                     9   business. In addition, on October 23, 2018 and December 11, 2018, the United States Trustee

                                                                    10   conducted the Section 341 meeting of creditors in the Debtor’s chapter 11 case. Pursuant to rules

                                                                    11   2002(1) and 9008 of the Federal Rules of Bankruptcy Procedure, the deadline for filing proofs of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Claim in the Bankruptcy Case for non-Governmental Units was January 22, 2019 and the deadline
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   for governmental units was March 31, 2019. The Debtor has filed monthly operating reports
                                            ATTORNEYS AT LAW




                                                                    14   commencing with the month ending October, 2018, and continues to file such reports.

                                                                    15                    3.          The Official Committee of Unsecured Creditors

                                                                    16           On October 14, 2018, the Office of the United States Trustee appointed an Official

                                                                    17   Committee of Unsecured Creditors (the “Committee”) to serve in this case [Docket No. 37]. The

                                                                    18   current members of the Committee are as follows: (1) BMO Harris Bank; (2) CPF 801 Tower LLC;

                                                                    19   and (3) One North Wacker Drive LLC.

                                                                    20                    4.          Retention of Professionals

                                                                    21           The Bankruptcy Court has authorized the Debtor to retain the following professionals:

                                                                    22                Pachulski Stang Ziehl & Jones LLP, as general bankruptcy counsel, which
                                                                                 employment was approved on October 30, 2018;
                                                                    23

                                                                    24                 Development Specialists, Inc. as Financial Advisor, which employment was
                                                                                 approved on October 23, 2018.
                                                                    25
                                                                                     On-Site Associates, LLC as Collections Agent, which employment was approved on
                                                                    26           November 8, 2018.
                                                                    27                Armanino LLP as Accountant, which employment was approved on October 30,
                                                                    28           2018.


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                20SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 16                            PLAN OF LIQUIDATION
                                                                     1                 CandC Fees Limited as London Collections Agent, which employment was
                                                                                 approved on October 30, 2018.
                                                                     2

                                                                     3                Baker Tilly LLP, as Tax Advisor, who employment was approved on February 7,
                                                                                 2019.
                                                                     4
                                                                                 The Bankruptcy Court authorized the Committee to retain Pillsbury Winthrop Shaw &
                                                                     5
                                                                         Pittman LLP as its legal counsel by order entered on December 17, 2018 and authorized the Debtor
                                                                     6
                                                                         and the Committee to employ Commenda Asset Resolution Partners, LLC as financial advisors to
                                                                     7
                                                                         the Committee by order entered on March 5, 2019. Subsequently, the Committee retained Baker &
                                                                     8
                                                                         Hostetler LLP as its legal counsel, which was approved on March 1, 2019 and then most recently
                                                                     9
                                                                         the Committee retained Sheppard Mullin Richter & Hampton LLP as its legal counsel, which was
                                                                    10
                                                                         approved on May 29, 2019.
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          5.          Client File Disposition Procedures
                                                                    12
                                                                                 As a result of the wind-down and prior thereto, substantially all of the Debtor’s attorneys
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         became affiliated with other law firms. In certain but not all cases, each attorney transferred to
                                                                    14
                                                                         other firms, that attorney’s open client files were transferred as well. However, during the Debtor’s
                                                                    15
                                                                         85-plus year history, approximately 170,000 closed client files were retained and stored by the
                                                                    16
                                                                         Debtor, in some manner, for various reasons, including compliance with applicable rules of
                                                                    17
                                                                         professional responsibility.
                                                                    18
                                                                                 On November 13, 2018, the Debtor filed the Motion and Memorandum of Points and
                                                                    19
                                                                         Authorities in Support of Motion for Approval of Client File Disposition Procedures [Docket No.
                                                                    20
                                                                         98], which provided notice and an opportunity for the Debtor’s former clients to retrieve their files
                                                                    21
                                                                         in accordance with applicable rules of professional responsibility and to minimize cost of file
                                                                    22
                                                                         storage, retrieval and destruction costs to the estate. The Court entered an order authorizing the
                                                                    23
                                                                         Debtor to dispose of client files pursuant to the foregoing motion by Order Approving Debtor’s
                                                                    24
                                                                         Motion for Approval of Client File Disposition Procedures [Docket No. 112].
                                                                    25
                                                                                          6.          Procedures for Settlement of Accounts Receivable
                                                                    26
                                                                                 On October 31, 2018, the Debtor filed the Motion for Approval of Settlement Procedures for
                                                                    27
                                                                         Compromising Accounts Receivable [Docket No. 81], which sought approval of settlement
                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                21SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 17                            PLAN OF LIQUIDATION
                                                                     1   parameters for the Debtor’s outstanding accounts receivable. On November 8, 2018, the

                                                                     2   Bankruptcy Court approved the foregoing motion by entry of the Order Approving Motion for

                                                                     3   Approval of Settlement Procedures for Compromising Accounts Receivable [Docket No. 90]. Since

                                                                     4   this time, the Debtor’s Professional, On-Site Associates, LLC and CandC have been engaged in the

                                                                     5   collection of the Debtor’s accounts receivable for the benefit of the Estate.

                                                                     6                    7.          The GRM Settlement Motion

                                                                     7           On November 13, 2018, the Debtor filed the Motion and Memorandum of Points and

                                                                     8   Authorities in Support of Motion for Approval of Client File Disposition Procedures [Docket No.

                                                                     9   98], which sought authorization to implement notification procedures regarding the disposition of

                                                                    10   former client files. As set forth in the motion, the Debtor stored over 170,000 boxes of client files

                                                                    11   with a third-party storage provider, GRM Document Management (“GRM”). The Debtor was
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   required to pay a monthly storage fee to GRM but also reimburse GRM for the loan it provided to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the Debtor when the Debtor transferred its other client files to GRM. In the end, the Bankruptcy
                                            ATTORNEYS AT LAW




                                                                    14   Court approved the motion by entry of the Order Approving Debtor’s Motion for Approval of Client

                                                                    15   File Disposition Procedures [Docket No. 112], which provided that the Debtor would pay $775,000

                                                                    16   to GRM for all storage and destructions fees for the files that are not retrieved by former clients.

                                                                    17                    8.          Mediation

                                                                    18           Prior to the Petition Date, the Debtor, through its counsel, engaged with a group of creditors

                                                                    19   regarding the potential settlement of claims against the Debtor’s Former Equity Partners arising from

                                                                    20   the payment of compensation, draws, and the return of capital as constructive fraudulent transfers

                                                                    21   claims. The Debtor and group of creditors were not able to reach an agreement and as a result, the

                                                                    22   Debtor commenced this Chapter 11 Case, which intended to use to resolve the foregoing claims, in

                                                                    23   addition to the wind down of the Estates other open matters as discussed herein.

                                                                    24           After the commencement of the Chapter 11 Case, of the creditors that the Debtor was

                                                                    25   negotiating with, three were appointed to the Committee. In an effort to continue the negotiation of

                                                                    26   these claims, the Debtor exchanged thousands of documents in response to informal requests from

                                                                    27   the Committee and met with the Committee to negotiate an agreement. The parties met in December

                                                                    28   2018 and again in March 2019 but the parties were not able to reach a resolution.


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246       Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                           DISCLOSURE    Page IN
                                                                                                                                                               22SUPPORT
                                                                                                                                                                    of    OF
                                                                                                                        42 18                            PLAN OF LIQUIDATION
                                                                     1           As result, the parties agreed to mediate the disputed issues using a neutral third party,

                                                                     2   Michael Cooper. On May 23, 2019, the parties and their respective Professionals met for a full day

                                                                     3   of discussions. The discussions continued after the conclusion of the formal mediation but in the end

                                                                     4   the parties were not able to reach an agreement that was acceptable to all parties.

                                                                     5                    9.          Partner Settlement Motion

                                                                     6           As described in the section above, during 2017, the Debtor made certain distributions in cash

                                                                     7   to its current and former equity partners as either compensation or draws for their services or a return

                                                                     8   of capital (as the firm returned capital to former equity partners in the normal course). The Debtor

                                                                     9   acknowledges that distributions of cash to the firm’s then current and former equity partners gave

                                                                    10   rise to potential claw-back claims as a constructive fraudulent transfers (subject to applicable

                                                                    11   defenses of reasonably equivalent value) but the seminal issue establishing such claims and their
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   amounts depends on the fact intensive determination of when the Debtor became insolvent.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           The Debtor believes that further negotiation or active litigation against the Settling Former
                                            ATTORNEYS AT LAW




                                                                    14   Equity Partners will not increase the cash available for distributions to creditors but will only

                                                                    15   dissipate cash that could otherwise be used to pay the allowed claims of unsecured creditors. The

                                                                    16   Debtor believes it will be more beneficial to the estate to resolve the claims against the Settling

                                                                    17   Former Equity Partners by eliminating litigation, uncertainty, and the expense of delay associated

                                                                    18   with litigation by guaranteeing a recovery of the Settling Partners.

                                                                    19           To that end, the Debtor filed the Motion for Order Approving the Compromise of a

                                                                    20   Controversy Among the Debtor and Certain Former Equity Partners of the Debtor [Docket No. 234]

                                                                    21   (the “Partner Settlement Motion”), the Former Equity Partner Settlement Motion. By such motion,

                                                                    22   and subject to Court approval, the Debtor has entered into the settlement agreement with 45 Settling

                                                                    23   Partners who will collectively contribute toward a settlement payment in the aggregate amount of

                                                                    24   $1,595,000, the Former Equity Partner Settlement Payments. The Former Equity Partner Settlement

                                                                    25   Payments represents a recovery against the Settling Former Equity Partners that is equal to 142.3%

                                                                    26   of the claims against such partner using an August 31, 2017 an insolvency date proxy. If an earlier

                                                                    27   insolvency proxy date is used, the Former Equity Partner Settlement Payments represent a recovery

                                                                    28   against the Settling Former Equity Partners that is equal to 86.5% of the claims against such partners


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                23SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 19                            PLAN OF LIQUIDATION
                                                                     1   using a May 31, 2017 insolvency date. Or to put another way, 100% of the capital distributed to such

                                                                     2   partners and 60% of the compensation or draws that were not offset by reasonably equivalent value.

                                                                     3           It is important to note that the Debtor was not a Dewey, Heller, or Brobeck. The firm’s

                                                                     4   former equity partners were not operating under contractual guarantees that required the firm to pay

                                                                     5   partners fixed compensation without regard to such partners’ actual book of business and receivables

                                                                     6   generated. Nor was the Debtor inflating income or profits to ensure that partners would not leave or

                                                                     7   artificially enhance the firm’s ratings. Nearly all of the Setting Former Equity Partners remained at

                                                                     8   the firm throughout 2017, continued to bring in clients, collect receivables, and were paid a small

                                                                     9   fraction of what they were paid in prior years or what they could have been paid at other had they

                                                                    10   left the firm.

                                                                    11           In the end, the Debtor acknowledges there is a difference of opinion with the Committee as
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   to when the Debtor became insolvent. The Debtor is not looking to have the firm’s insolvency date
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   adjudicated by the Court. Instead, the Debtor believes that the realization of the Former Equity
                                            ATTORNEYS AT LAW




                                                                    14   Partner Settlement Payments far outweigh the risks arising from the uncertainty of establishing an

                                                                    15   earlier insolvency date and even if an earlier one could be established that the costs associated with

                                                                    16   litigation and the delay of bringing this case to closure will far exceed any additional recoveries.

                                                                    17   Plus, and most importantly, approval of the settlement should pave the way for the Debtor to propose

                                                                    18   a plan of liquidation so that the claims reconciliation process and payments to the holders of allowed

                                                                    19   claims may begin. On the date hereof, the Bankruptcy Court will consider approval of this settlement

                                                                    20   on July 18, 2019.

                                                                    21                    10.         Other Postpetition Activities

                                                                    22           In addition to the activities enumerated above, the Debtor has continued its liquidation of

                                                                    23   the Estate’s Assets and the resolution of Claims. Specifically, prior to the Petition Date, the

                                                                    24   landlord at the Debtor’s former Miami office attempted to levy against one of the Debtor’s bank

                                                                    25   accounts. Citibank segregated approximately $278,5001 from the Debtor’s bank account in response

                                                                    26   to the landlord’s action. The Debtor believed that the landlord’s action and the segregation of cash

                                                                    27

                                                                    28   1
                                                                           This amount represents twice the amount of the judgment as applicable law required Citibank to segregate twice the
                                                                         amount of the judgment.

                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                24SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 20                            PLAN OF LIQUIDATION
                                                                     1   was a plain vanilla preference. Since that time, the Debtor and landlord reached a settlement where

                                                                     2   the landlord retained $15,000 of the segregated/levied cash and the balance ($263,500) was returned

                                                                     3   to the Debtor’s estate. The settlement was approved by the Bankruptcy Court by entry of the Order

                                                                     4   Granting Motion for Order Approving the Compromise of a Controversy Among the Debtor and

                                                                     5   One Biscayne Tower, LLC [Docket No. 162].

                                                                     6                                                    IV.

                                                                     7                                IDENTIFICATION OF LITIGATION CLAIMS

                                                                     8           The Debtor’s Estate includes claims and/or causes of action that the Debtor has or may have

                                                                     9   against various third parties. These are known in the Plan as the Retained Claims and Defenses. As

                                                                    10   set forth in the Plan and herein, the Debtor intends to vest the Retained Claims and Defenses with

                                                                    11   the Liquidating Debtor and have the Plan Administrator and the Oversight Committee investigate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   and pursue such Retained Claim in their discretion for the benefit of the holders of Allowed Claims.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   This Article IV provides a description of the Retained Claims and Defenses.
                                            ATTORNEYS AT LAW




                                                                    14           A.       The Claw-Back Claims Against Non-Settling Former Equity Partners

                                                                    15           As described in Article III.9 and 10, the Debtor believes there are constructive fraudulent

                                                                    16   transfer claims against certain Former Equity Partners on account of cash distributions as

                                                                    17   compensation, draws, or the return of capital. The Debtor believes there are sixty-six (66) potential

                                                                    18   targets and currently believes that twenty-one (21) Former Equity Partners will have potential

                                                                    19   claims against them after confirmation in the event the Bankruptcy Court approves the Partner

                                                                    20   Settlement Motion. A list of those Non-Settling Former Equity Partners is annexed to the Plan

                                                                    21   Exhibit E. The claw-back claims are driven, in large part, by the date the Debtor became insolvent

                                                                    22   but also offset by the reasonable equivalent value provided by such Non-Settling Former Equity

                                                                    23   Partners to the extent such defense is applicable.

                                                                    24           The Debtor has conducted an analysis of these claims and shared all of the Debtor’s

                                                                    25   information in support of such claims with the Committee. It is the Debtors understanding that the

                                                                    26   Committee and its professionals also have conducted an analysis of these claims, which will be

                                                                    27   among the Retained Claims and Defenses that may be pursued by the Liquidating Debtor and Plan

                                                                    28   Administrator.


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246     Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                         DISCLOSURE    Page IN
                                                                                                                                                             25SUPPORT
                                                                                                                                                                  of    OF
                                                                                                                      42 21                            PLAN OF LIQUIDATION
                                                                     1           B.       Non-Settling Former Equity Partner Claims Fiduciary Duty Claims

                                                                     2           At the time the certain of the Debtor’s Former Equity Partners announced their departure on

                                                                     3   or about January 5, 2017 and January 7, 2017, there was no indication from these group of Former

                                                                     4   Equity Partners would leave or were contemplating leaving the firm. One of the Former Equity

                                                                     5   Partners was the chairman of the Debtor for several years and another was on the Debtor’s

                                                                     6   executive committee approximately five days before the departure announcement was made. The

                                                                     7   Debtor believes that these departures arguable caused harm to the Debtor and that the Former

                                                                     8   Equity Partners might have breached their fiduciary duty to the Debtor.

                                                                     9           Any and all such claims are being preserved under the Plan as Retained Claims and the Plan

                                                                    10   Administrator, at the direction of the Oversight Committee, will investigate such claims and

                                                                    11   prosecute such claims for the benefit of creditors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           C.       Preservation of Other Causes of Action
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           As of the Effective Date, each and every claim, right, cause of action, claim for relief, right
                                            ATTORNEYS AT LAW




                                                                    14   to set-off and other entitlement held by the Debtor whether arising under §§ 502, 506, 510, 541,

                                                                    15   542, 543, 544, 545, 546, 547, 548, 549, 550, 551, 552 or 553 of the Bankruptcy Code, or otherwise,

                                                                    16   other than those waived or released by express terms of the Plan or the Confirmation Order, shall be

                                                                    17   deemed fully preserved and vested in the Liquidating Debtor. Without limiting the generality of the

                                                                    18   foregoing, any and all claims and causes of action held by the Debtor, the debtor in possession, and

                                                                    19   its Estate prior to the Effective Date against any person or entity, shall be retained by the

                                                                    20   Liquidating Debtor. Such claims shall include but not be limited to any claims based on the facts

                                                                    21   and circumstances related in any way to the dissolution of the Debtor, and all avoidance actions for

                                                                    22   transfers made by the Debtors or any affiliates, including all claims, rights to recovery, or transfers

                                                                    23   disclosed in the statement financial affairs filed with the Court by the Debtor. Confirmation of the

                                                                    24   Plan effects no settlement, compromise, waiver, or release of any cause of action unless the Plan or

                                                                    25   Confirmation Order specifically and unambiguously so provides. The nondisclosure or

                                                                    26   nondiscussion of any particular cause of action is not and shall not be construed as a settlement,

                                                                    27   compromise, waiver, or release of such cause of action.

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246    Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                        DISCLOSURE    Page IN
                                                                                                                                                            26SUPPORT
                                                                                                                                                                 of    OF
                                                                                                                     42 22                            PLAN OF LIQUIDATION
                                                                     1           The Debtor and Liquidating Debtor also reserve the right to object to any of the Claims

                                                                     2   (regardless of whether the Claim was actually filed and classified as a priority or secured claim)

                                                                     3   improperly asserted against the Debtor and its estate. As stated above, however, under the Plan all

                                                                     4   Retained Claims and Defenses (among other things) shall revest in the Liquidating Debtor on the

                                                                     5   Effective Date, including Avoidance Actions.

                                                                     6                                                           V.

                                                                     7                                   SUMMARY DESCRIPTION OF THE PLAN

                                                                     8           A discussion of the principal provisions of the Plan as they relate to the treatment of Classes

                                                                     9   of Allowed Claims and Interests is set forth below. The discussion of the Plan which follows

                                                                    10   constitutes a summary only and should not be relied upon for voting purposes. You are urged to

                                                                    11   read the Plan in full in evaluating whether to accept or reject the Plan proposed by the Proponents.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   If any inconsistency exists between this summary and the Plan, the terms of the Plan shall control.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           A.       Description Of Classes
                                            ATTORNEYS AT LAW




                                                                    14           The Plan divides Creditors and Interest Holders into Classes. Creditors with similar Claims

                                                                    15   are placed in the same Class. There are two (2) Classes of Claims and one (1) Class of Interests

                                                                    16   under the Plan as follows:

                                                                    17                    1.          Class 1 Claims. Class 1 shall consist of Insured Malpractice Claims.

                                                                    18                    2.          Class 2 Claims. Class 2 shall consist of general Unsecured Claims.

                                                                    19                    3.          Class 3 Interests. Class 3 shall consist of the Interests held by the Interest

                                                                    20   Holders.

                                                                    21           B.       Treatment of Unclassified Claims

                                                                    22           Article III of the Plan provides for the treatment of unclassified claims. The Plan sets forth

                                                                    23   the treatment of Administrative Claims (including Claims for Professional Fees) and Priority Tax

                                                                    24   Claims, which are not classified under the Plan.

                                                                    25                    1.          Administrative Claims. The Plan contemplates that Allowed

                                                                    26   Administrative Claims will be paid in full by the Liquidating Debtor. Allowed Administrative

                                                                    27   Claims will be accorded the treatment specified in Article 3.1 of the Plan, which terms are reprinted

                                                                    28   in the Treatment of Claims Chart, supra, at § A. The Plan also provides for an Administrative


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246         Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                             DISCLOSURE    Page IN
                                                                                                                                                                 27SUPPORT
                                                                                                                                                                      of    OF
                                                                                                                          42 23                            PLAN OF LIQUIDATION
                                                                     1   Claims Bar Date, which requires that all requests for payment of Administrative Claims, other than

                                                                     2   Claims for Professional Fees, must be filed by thirty-five (35) days after the Effective Date for

                                                                     3   claims arising between October 2, 2018 and the Effective Date. If an Administrative Claim is not

                                                                     4   filed by the Administrative Bar Date, the holder thereof shall be forever barred from asserting such

                                                                     5   Administrative Claim against the Debtor or the Liquidating Debtor or from sharing in any

                                                                     6   distribution under the Plan. Holders of Administrative Claims based on liabilities incurred in the

                                                                     7   ordinary course of the Debtor’s business following the Petition Date shall not be required to comply

                                                                     8   with the Administrative Claim Bar Date, provided that, (i) such holders have otherwise submitted

                                                                     9   an invoice, billing statement or other evidence of indebtedness to the Debtor in the ordinary course

                                                                    10   of business, and (ii) such Claims are not past due according to their terms. The Debtor estimates

                                                                    11   that Allowed Claims in this category will total approximately $60,000.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                    2.          Administrative Claims (Professionals). The Plan contemplates that
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Allowed Claims for Professional Fees shall be paid in full by the Liquidating Debtor. Allowed
                                            ATTORNEYS AT LAW




                                                                    14   Claims of Professionals will be accorded the treatment specified in Article 3.3 of the Plan, which

                                                                    15   terms are reprinted in the Treatment of Claims Chart, supra, at § B. Each party seeking an award by

                                                                    16   the Bankruptcy Court of Professional Fees: (a) must file its final application for allowance of

                                                                    17   compensation for services rendered and reimbursement of expenses incurred through the Effective

                                                                    18   Date on or before the Administrative Claims Bar Date; and (b) if the Bankruptcy Court grants such

                                                                    19   an award, each such party will be paid in full in Cash by the Liquidating Debtor in such amounts as

                                                                    20   are allowed by the Bankruptcy Court as soon thereafter as practicable. All final applications for

                                                                    21   allowance and disbursement of Professional Fees must be in compliance with all of the terms and

                                                                    22   provisions of any applicable order of the Bankruptcy Court, including the Confirmation Order, and

                                                                    23   the Bankruptcy Court’s Guidelines for Compensation and Expense Reimbursement of Professionals

                                                                    24   and Trustees. The Debtor estimates that Allowed Claims in this category will total approximately

                                                                    25   $745,000.

                                                                    26                    3.          Priority Tax Claims.The Debtor anticipates that the estate will be obligated

                                                                    27   to satisfy certain tax claims entitled to priority under section 507(a)(8) of the Bankruptcy Code.

                                                                    28   Allowed Priority Tax Claims will be accorded the treatment specified in Article 3.4 of the Plan,


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246         Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                             DISCLOSURE    Page IN
                                                                                                                                                                 28SUPPORT
                                                                                                                                                                      of    OF
                                                                                                                          42 24                            PLAN OF LIQUIDATION
                                                                     1   which terms are reprinted in the Treatment of Claims Chart, supra, at § C. The Debtor estimates

                                                                     2   that Allowed Claims in this category will total approximately $205,000.

                                                                     3           C.       Treatment of Classified Claims and Interests

                                                                     4           Article IV of the Plan sets forth the treatment of classified Claims and Interests. A summary

                                                                     5   of the treatment of classified Claims and Interests is also provided in the chart set forth in Section I

                                                                     6   of this Disclosure Statement. As set forth in the Plan and previously herein, Classes 1 and 2 are

                                                                     7   impaired and are entitled to vote on the Plan.

                                                                     8                    1.          Unsecured Claims.

                                                                     9           The Plan creates two Classes of non-priority unsecured claims: Class 1 (Insured Malpractice

                                                                    10   Claims) and Class 2 (General Unsecured Claims). The Plan treats these Claims as follows:

                                                                    11                                      (a)    Class 1 (Insured Malpractice Claims)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           Insured Malpractice Claims are classified as Class 1 Claims under the Plan. The Debtor has
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   malpractice insurance policies as set forth in Exhibit D to the Plan. It had primary coverage with an
                                            ATTORNEYS AT LAW




                                                                    14   independent insurer, such as Certain Underwriters at Lloyd’s, London and Aspen Specialty

                                                                    15   Insurance Company. Within each primary policy, the applicable insurer required the Debtor to

                                                                    16   reimburse it the amount of the Insurance Deductible on any claim. The obligation of the applicable

                                                                    17   insurer remains unchanged except that to the extent that Class 1 accepts or is crammed down, the

                                                                    18   applicable insurer will only be required to pay the amount of the Malpractice Claim that is in excess

                                                                    19   of the amount of the Insurance Deductible. Nothing herein or in the Plan provides any obligation or

                                                                    20   intent to incur or pay amounts that fall within the amount of the Insurance Deductible. Through the

                                                                    21   Plan, the Plan Administrator and the applicable insurer will determine whether or not to incur

                                                                    22   Malpractice Claim Expenses, and act accordingly, without any obligation to pay any of the

                                                                    23   Insurance Deductible or to comply with any other obligations under the insurance policies.

                                                                    24           The Debtor is treating the Insured Malpractice Claims as follows. Such claims are impaired.

                                                                    25   Each Holder of an Insured Malpractice Claim shall receive the treatment provided by the Plan for

                                                                    26   the holders of Allowed Unsecured Claims under Class 2 of the Plan. In the alternative, at the

                                                                    27   clection (as defined below) of the Holder of a Class 1 Claim, such holder shall instead receive the

                                                                    28   following treatment: (a) the automatic stay under Section 362 of the Bankruptcy Code shall be


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                29SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 25                            PLAN OF LIQUIDATION
                                                                     1   deemed modified to permit the Holder of a Class 1 Claim to prosecute its claim to judgment in any

                                                                     2   applicable court of competent jurisdiction; (b) the Holder shall be deemed to waive its Class 1

                                                                     3   Claim against the Debtor and the Estate and shall not be entitled to any distribution under the Plan,

                                                                     4   (c) the Holder shall limit its recourse on account of its Class 1 Claim solely to the proceeds of any

                                                                     5   applicable Malpractice Policy; and (d) any recovery obtained by the Holder on account of its Class

                                                                     6   1 Claim shall (i) in the event of a judgment, be deemed reduced by the amount of any Insurance

                                                                     7   Deductible applicable to such Claim under any applicable Malpractice Policy, or (ii) in the event of

                                                                     8   a settlement, be deemed to satisfy the amount of any Insurance Deductible applicable to such Claim

                                                                     9   under any applicable Malpractice Policy. For purposes of this Section 4.1 of the Plan, an election

                                                                    10   shall mean the written acceptance submitted by the Holder of a Class 1 Claim accepting the Plan on

                                                                    11   the Ballot in connection with solicitation of votes under the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           There is no guarantee that the applicable insurer(s) will provide the insurance coverage
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   necessary to create a recovery on an Allowed Class 1 Claim. It is possible that the applicable
                                            ATTORNEYS AT LAW




                                                                    14   insurer(s) will deny coverage or that the insurer will otherwise be unable or unwilling to satisfy an

                                                                    15   Allowed Class 1 Claim. Nevertheless, Creditors with Class 1 Claims shall have no recourse to

                                                                    16   Class 2 for amounts unpaid on account of an Allowed Class 1 Claim.

                                                                    17                                 (b)     Class 2 (General Unsecured Claims)

                                                                    18           Class 2 shall consist of Unsecured Claims. Class 2 Claims are impaired. Each holder of an

                                                                    19   Allowed Class 2 Claim shall receive, a Pro Rata Share of Net Available Cash after deductions for

                                                                    20   the payment (or appropriate reserve for) the Allowed Claims of senior classes of Claims and

                                                                    21   reserves for Disputed Claims, Professional Fees and/or Plan Expenses. To the extent that all

                                                                    22   Allowed Class 2 Claims have been paid in full, including post-petition interest, any remaining funds

                                                                    23   in the Claims Reserve Account shall be used by the Liquidating Debtor to fund distributions to the

                                                                    24   holders of Allowed Interests in Class 3.

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                       DISCLOSURE    Page IN
                                                                                                                                                           30SUPPORT
                                                                                                                                                                of    OF
                                                                                                                    42 26                            PLAN OF LIQUIDATION
                                                                     1                    2.          Class 3 (Interest Holders)

                                                                     2           Class 3 consists of all holders of Interests in the Debtor. No distribution is expected to be

                                                                     3   made to Interest Holders. Allowed Class 3 Interests will be accorded the treatment specified in

                                                                     4   Article 4.3 of the Plan, which terms are reprinted in the Treatment of Claims Chart, supra, at § F.

                                                                     5           D.       Implementation of the Plan.

                                                                     6           Article V of the Plan provides the principal means for the implementation of the Plan. The

                                                                     7   Plan shall be implemented on the Effective Date as set forth in the Plan. The Plan provides for,

                                                                     8   among other things, the revesting of Estate Assets in the Liquidating Debtor (Plan at Articles 5.2,

                                                                     9   8.2), the management of the Liquidating Debtor by a Plan Administrator (subject to oversight

                                                                    10   restrictions by the Oversight Committee) (Plan at Articles 5.3, 5.4), and the rights of the

                                                                    11   Liquidating Debtor and the Plan Administrator to prosecute, investigate, liquidate and/or settle for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Retained Claims and Defenses and Avoidance Actions for the benefit of the Estate (Plan at Articles
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   5.7, 5.12). Article V of the Plan also contains provisions governing the allowance, distribution and
                                            ATTORNEYS AT LAW




                                                                    14   payment of Claims (Plan at Articles 5.8, 5.9, 5.14, 5.15, 5.16, 5.17), the establishment of reserves

                                                                    15   for Disputed Claims (Plan at Article 5.21), the Reserved Claims Pool Account and the Claims

                                                                    16   Reserve Account (Plan at Article 5.8) and procedures governing the payment of Plan Expenses

                                                                    17   (Plan at Article 5.14). Article V of the Plan also provides for the terms and conditions of the power

                                                                    18   and authority of the Oversight Committee as of the Effective Date (Plan at Article 5.12), fixes

                                                                    19   procedures for the post-Effective Date employment and compensation of Professionals (Plan at

                                                                    20   Article 5.29) and provides for the entry of a final decree closing the Debtor’s chapter 11 case

                                                                    21   following the payment (or reserve for the payment) of Claims to be paid on or after the Effective

                                                                    22   Date (Plan at Article 5.30).

                                                                    23           E.       Executory Contracts.

                                                                    24           Article VI of the Plan sets forth procedures governing the assumption and rejection of the
                                                                    25   Debtor’s executory contracts and unexpired leases. The Plan provides that, on the Effective Date,
                                                                    26   the Debtor will reject each of the Rejected Contracts except for any Assumed Contracts identified
                                                                    27   on Exhibit A to the Plan. The Debtor reserves the right to make additions to Exhibit A to the Plan
                                                                    28   up to 14 days prior to the date on which objections must be filed to the Plan with respect to the

                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                31SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 27                            PLAN OF LIQUIDATION
                                                                     1   Confirmation Hearing. The Debtor does not anticipate there will be any Assumed Contracts. In the

                                                                     2   event there is, the Liquidating Debtor shall satisfy any Cure Obligations for the Assumed Contracts

                                                                     3   by making a Cash payment equal to the lesser of the amount: (a) set forth on Exhibit A to the Plan,

                                                                     4   (b) set forth in any other notice, motion or supplement to the Plan filed and served in connection

                                                                     5   with the Confirmation Hearing or as may be determined in an Assumption and Cure Order, or

                                                                     6   (c) agreed to in writing between the Liquidating Debtor and the non-debtor parties to such contracts

                                                                     7   or leases. The Liquidating Debtor shall satisfy the Cure Obligations within (14) days from the date

                                                                     8   from which an Assumed Contract is assumed pursuant to section 365(b) of the Bankruptcy Code.

                                                                     9   The Plan also addresses the treatment of the Debtor’s postpetition executory contracts and

                                                                    10   agreements.

                                                                    11           F.       Conditions to Confirmation of the Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           Article VII of the Plan provides a list of conditions that must occur in order for the Plan to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   be confirmed. In addition, the Plan identifies conditions to the effectiveness of the Plan.
                                            ATTORNEYS AT LAW




                                                                    14           G.       Effects of Confirmation.

                                                                    15           Article VIII of the Plan sets forth certain effects of Confirmation of the Plan and the parties

                                                                    16   that will be bound by the Plan, once confirmed. As noted above, the Plan provides for the revesting

                                                                    17   of Estate Assets in the Liquidating Debtor. The Plan further provides that all Unsecured Claims

                                                                    18   against the Debtor or the Estate shall be of no further force or effect except with respect to the rights

                                                                    19   of holders of Allowed Claims to receive payments or distributions as set forth in the Plan. The Plan

                                                                    20   also sets forth certain injunctive provisions that will go into effect on the Effective Date (Plan at

                                                                    21   Article 8.3) and provides for the limitation of certain liabilities for certain parties (Plan at Article

                                                                    22   8.4).

                                                                    23           H.       Sources of Funding for the Plan.

                                                                    24           The Liquidating Debtor will be capitalized with Available Cash, the Former Equity Partner

                                                                    25   Settlement Payments, the proceeds from the U.K. LLP Equity, Accounts Receivable, and the

                                                                    26   proceeds from any Retained Claims and Avoidance Actions. In addition, Class 1 Insured

                                                                    27   Malpractice Claims shall be fully satisfied from the proceeds of any applicable Malpractice Policy.

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246     Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                         DISCLOSURE    Page IN
                                                                                                                                                             32SUPPORT
                                                                                                                                                                  of    OF
                                                                                                                      42 28                            PLAN OF LIQUIDATION
                                                                     1           I.       Post Effective Date Employment and Compensation of Professionals.

                                                                     2           After the Effective Date, the Plan Administrator may retain any existing Professionals of the

                                                                     3   Committee or the Debtor without further employment agreements or orders. Additionally, after the

                                                                     4   Effective Date, the Plan Administrator may hire other professionals without the requirement that

                                                                     5   such professionals file employment applications for Bankruptcy Court approval of their

                                                                     6   employment, whether on an hourly, contingency fee or other basis, and without requirement that

                                                                     7   such professionals file applications for payment of post-Effective Date fees and expenses on an

                                                                     8   interim basis.

                                                                     9           J.       Section 105 Injunction.

                                                                    10           If the Plan is confirmed without modification, on the Effective Date, and except as

                                                                    11   otherwise provided by the Plan, all entities who have held, hold or may hold Claims against or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Interests in the Debtor or the Debtor's estate that arose prior to the Effective Date will be
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   permanently enjoined from taking legal action against the Debtor or the Liquidating Debtor for the
                                            ATTORNEYS AT LAW




                                                                    14   purpose of directly or indirectly collecting, recovering, or receiving payment or recovery with

                                                                    15   respect to any Claim or demand against the Debtor or the Liquidating Debtor.

                                                                    16                                                     VI.

                                                                    17                                           TAX DISCLOSURE

                                                                    18           Implementation of the Plan may have federal, state, local and foreign tax consequences to

                                                                    19   the Debtor, Creditors and Interest Holders. No tax opinion has been sought or will be obtained with

                                                                    20   respect to any tax consequences of the Plan, and the following disclosure (the “Tax Disclosure”)

                                                                    21   does not constitute and is not intended to constitute either a tax opinion or tax advice to any person.

                                                                    22   Rather, the Tax Disclosure is provided for informational purposes only.

                                                                    23           Moreover, the Tax Disclosure summarizes only certain of the federal income tax

                                                                    24   consequences under the Internal Revenue Code of 1986, as amended (“IRC”) associated with the

                                                                    25   Plan’s implementation, and does not attempt to comment on all such aspects of the Plan’s

                                                                    26   implementation. In addition, certain of the federal income tax consequences described in the Tax

                                                                    27   Disclosure are dependent on factual determinations that are subject to uncertainties. Similarly, the

                                                                    28   Tax Disclosure does not attempt to consider any facts or limitations applicable to any particular


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246    Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                        DISCLOSURE    Page IN
                                                                                                                                                            33SUPPORT
                                                                                                                                                                 of    OF
                                                                                                                     42 29                            PLAN OF LIQUIDATION
                                                                     1   creditor or interest holder which may modify or alter the consequences described below. The Tax

                                                                     2   Disclosure also does not address state, local, or foreign tax consequences or the consequences of

                                                                     3   any federal tax other than the federal income tax. No assurance can be given that legislative,

                                                                     4   judicial, or administrative changes will not be forthcoming that would affect the accuracy of the

                                                                     5   discussion below. Any such changes could be material and could be retroactive with respect to the

                                                                     6   transactions entered into or completed prior to the enactment or promulgation thereof. Finally, the

                                                                     7   tax consequences of certain aspects of the Plan are uncertain due to a lack of applicable legal

                                                                     8   authority and may be subject to judicial or administrative interpretations that differ from the

                                                                     9   discussion below. The discussion contained in this Tax Disclosure is not binding on the IRS or any

                                                                    10   other governmental tax authority.

                                                                    11            Creditors, therefore, are advised to consult with their own tax advisors regarding the tax
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   consequences to them of the transactions contemplated by the Plan, including federal, state, local,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   and foreign tax consequences.
                                            ATTORNEYS AT LAW




                                                                    14            A.      Tax Consequences to Creditors

                                                                    15            Pursuant to the Plan, holders of allowed claims will receive distributions of cash in

                                                                    16   exchange for their allowed claims. Whether and the extent to which such a payment to a creditor

                                                                    17   holding an allowed claim is includible in the holder’s gross income will be determined by reference

                                                                    18   to the claim in respect of which the distribution is made. The holder may recognize ordinary

                                                                    19   income in respect of such payment if the claim is in respect of an item generating ordinary income,

                                                                    20   such as wages, to such holder. Similarly, if a claim is held as part of a trade or business, the holder

                                                                    21   of such claim may recognize ordinary loss to the extent that such holder’s adjusted basis in the

                                                                    22   claim exceeds the amount received by such holder with respect to such claim. If a claim is held in

                                                                    23   respect of a capital asset, the holder may recognize a capital gain or loss. However, any distribution

                                                                    24   attributable to accrued but unpaid interest may be treated as ordinary income, regardless of whether

                                                                    25   the origin of the claim is capital in nature or whether gain or loss is otherwise recognized on the

                                                                    26   Claim.

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246    Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                        DISCLOSURE    Page IN
                                                                                                                                                            34SUPPORT
                                                                                                                                                                 of    OF
                                                                                                                     42 30                            PLAN OF LIQUIDATION
                                                                     1           EACH CREDITOR IS URGED TO CONSULT ITS OWN TAX ADVISOR REGARDING

                                                                     2   THE CONSEQUENCES FOR SUCH CREDITOR OF THE TRANSACTIONS

                                                                     3   CONTEMPLATED BY THE PLAN.

                                                                     4           B.       Tax Consequences to Holders of Interests

                                                                     5           Pursuant to the Plan, Interests will be retained on the Effective Date. However, it is

                                                                     6   anticipated that each holder of Interests shall receive no distribution or any other consideration on

                                                                     7   account of such Interests. In general, assuming that a holder has not previously treated the Interests

                                                                     8   as worthless for tax purposes, the holder should recognize loss equal to the difference between the

                                                                     9   amount of consideration received by such holder (in this case, none) and the adjusted tax basis in

                                                                    10   the Interests of such holder.

                                                                    11           EACH HOLDER OF AN INTEREST IS URGED TO CONSULT WITH ITS OWN TAX
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   ADVISOR REGARDING THE CONSEQUENCES OF THE TRANSACTIONS
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   CONTEMPLATED BY THE PLAN. THE FOREGOING IS INTENDED TO BE ONLY A
                                            ATTORNEYS AT LAW




                                                                    14   SUMMARY OF CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF

                                                                    15   THE PLAN, AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX

                                                                    16   PROFESSIONAL. THE FEDERAL, STATE AND LOCAL INCOME AND OTHER TAX

                                                                    17   CONSEQUENCES OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN.

                                                                    18   SUCH CONSEQUENCES MAY ALSO VARY BASED ON THE INDIVIDUAL

                                                                    19   CIRCUMSTANCES OF EACH HOLDER OF A CLAIM OR INTEREST. ACCORDINGLY,

                                                                    20   EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY URGED TO CONSULT WITH

                                                                    21   HIS, HER OR ITS OWN TAX ADVISOR REGARDING THE FEDERAL, STATE AND LOCAL

                                                                    22   INCOME AND OTHER TAX CONSEQUENCES UNDER THE PLAN.

                                                                    23                                                    VII.

                                                                    24                                       LIQUIDATION ANALYSIS

                                                                    25           Pursuant to Bankruptcy Code section 1129(a)(7), unless there is unanimous acceptance of

                                                                    26   the Plan by an impaired Class, the Debtor must demonstrate, and the Bankruptcy Court must

                                                                    27   determine, with respect to such Class, each holder of a Claim or Interest will receive property of a

                                                                    28   value, as of the Effective Date of the Plan that is not less than the amount that such holder would


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246     Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                         DISCLOSURE    Page IN
                                                                                                                                                             35SUPPORT
                                                                                                                                                                  of    OF
                                                                                                                      42 31                            PLAN OF LIQUIDATION
                                                                     1   receive if the Debtor were liquidated under chapter 7 of the Bankruptcy Code on the Effective Date

                                                                     2   of the Plan. This requirement is commonly referred to as the “Best Interests Test.” For the reasons

                                                                     3   set forth below, the Debtor submits that it easily satisfy the “Best Interests Test” and therefore

                                                                     4   should be approved.

                                                                     5           As the Liquidation Analysis attached hereto as Exhibit B demonstrates, the Debtor

                                                                     6   estimates that in chapter 11, General Unsecured Creditors will receive a dividend of 8.6% on

                                                                     7   Allowed Claims where as a Chapter 7 dividend would be only 7.4%. The Debtor believes there are

                                                                     8   a number of reasons why the recovery to Creditors would be reduced in a chapter 7 liquidation.

                                                                     9           The trustee in a chapter 7 case will likely employ legal counsel and accountants, which

                                                                    10   would add additional administrative expenses that would be paid ahead of Class 2 General

                                                                    11   Unsecured Creditors. The Debtor and the Committee already have legal counsel with extensive
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   knowledge of the complexities of this case. The learning curve for the trustee, new counsel, and the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   new staff that would likely need to be hired due to the attrition caused by the appointment of a
                                            ATTORNEYS AT LAW




                                                                    14   trustee, would simply increase expense and reduce the recoveries to Creditors. The Debtors

                                                                    15   estimate to get a new chapter 7 staff up to speed would be approximately $350,000 more than

                                                                    16   projected, post-Confirmation staffing costs in Chapter 11.2 Finally, the Debtor, its staff and its

                                                                    17   advisors have been working diligently to settle a number of matters that may result in substantial

                                                                    18   recoveries to the Estate, and believe that a chapter 7 trustee might not be able to realize on these

                                                                    19   assets. For example, if the Partner Settlement Motion is not approved, the Debtor does not believe

                                                                    20   that a chapter 7 trustee will realize the same recovery without incurring expenses far excess of the

                                                                    21   recovery contemplated by such motion.

                                                                    22           Because the Plan implements the priorities set forth in the Bankruptcy Code, each Creditor

                                                                    23   will receive under the Plan proposed by the Debtor property of a value that is not less than the

                                                                    24   amount such Creditor would receive in a chapter 7 case. The Plan proposed by the Debtor presents

                                                                    25   a better alternative to Creditors than a chapter 7 liquidation because the Plan provides a substantial

                                                                    26   recovery of Unsecured Claims.

                                                                    27

                                                                    28   2
                                                                          These adjustments are reflected in the Liquidation Analysis on the line items for “Trustees Professionals Under
                                                                         Chapter 11” and “Staffing Costs” respectively.

                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                            DISCLOSURE    Page IN
                                                                                                                                                                36SUPPORT
                                                                                                                                                                     of    OF
                                                                                                                         42 32                            PLAN OF LIQUIDATION
                                                                     1                                                    VIII.

                                                                     2                                             RISK ANALYSIS

                                                                     3           The Plan is conditioned on the Liquidating Debtor’s fulfillment of its responsibilities under

                                                                     4   the Plan and the Bankruptcy Court’s confirmation of the Plan. Although the Debtor currently

                                                                     5   expects that all of the transactions required under the Plan shall be consummated, there is always a

                                                                     6   risk that an unforeseen development could affect either the confirmation or the implementation of

                                                                     7   the Plan or affect the transactions contemplated under the Plan after confirmation. In addition, the

                                                                     8   Plan contains several conditions precedent to the confirmation of the Plan and it is possible that one

                                                                     9   or more of these conditions may not be satisfied. Finally, while the Debtor believes that the Plan

                                                                    10   satisfies all of the confirmation requirements under section 1129 of the Bankruptcy Code, there is

                                                                    11   no guarantee that the Bankruptcy Court will concur with this analysis and necessarily confirm the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Plan. In addition, recovery by Creditors is tied, in part, to the Debtor’s recovery from the Partner
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Settlement Motion, as well as to the proceeds of Retained Claims and Defenses and Avoidance
                                            ATTORNEYS AT LAW




                                                                    14   Actions, which amounts are presently unknown. Thus, the recovery by Creditors may vary based

                                                                    15   upon the collections to be used to fund payments to Creditors under the Plan.

                                                                    16                                                     IX.

                                                                    17                                              FEASIBILITY

                                                                    18           Section 1129(a)(11) of the Bankruptcy Code requires a finding that confirmation of the Plan

                                                                    19   is not likely to be followed by the liquidation, or the need for further reorganization, of the Debtor

                                                                    20   or any successor to the Debtor under the Plan, unless such liquidation is proposed in the Plan. As is

                                                                    21   set forth on the cash forecast attached hereto as Exhibit C, the Debtor will have sufficient cash on

                                                                    22   hand to meet all of the Debtor’s Effective Date obligations under the Plan. Accordingly, the Plan

                                                                    23   proposed by the Proponents satisfies the requirements of Section 1129(a)(11)and is “feasible.”

                                                                    24                                                     X.

                                                                    25                                   CONFIRMATION OF THE PLAN

                                                                    26           The Proponents will seek confirmation of the Plan at the Confirmation Hearing, pursuant to

                                                                    27   applicable provisions of the Bankruptcy Code. If the Plan is not confirmed by the Bankruptcy

                                                                    28   Court and consummated, the alternatives include (i) liquidation of the Debtor under chapter 7 or


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                       DISCLOSURE    Page IN
                                                                                                                                                           37SUPPORT
                                                                                                                                                                of    OF
                                                                                                                    42 33                            PLAN OF LIQUIDATION
                                                                     1   chapter 11 of the Bankruptcy Code; or (ii) confirmation of an alternative plan of reorganization

                                                                     2   under chapter 11 of the Bankruptcy Code. If the Plan is not confirmed, the Debtor will decide

                                                                     3   which alternative to pursue by weighing each of the available options and choosing the alternative

                                                                     4   or alternatives that are in the best interests of the Debtor, its Creditors and other parties in interest.

                                                                     5   However, the Debtor believes that the Plan, as proposed, provides the greatest possible return

                                                                     6   currently available for the holders of Claims in this chapter 11 case.

                                                                     7                                                       XI.

                                                                     8                                RECOMMENDATION AND CONCLUSION

                                                                     9           Based on the foregoing, the Debtor believes that the Plan is in the best interests of Creditors

                                                                    10   and urge Creditors to vote to accept the Plan.

                                                                    11   Dated: June 17, 2019                            PACHULSKI STANG ZIEHL & JONES LLP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                                                         By: /s/ John W. Lucas
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                             John W. Lucas
                                                                    14                                                        Attorneys for Sedgwick, LLP
                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246     Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                         DISCLOSURE    Page IN
                                                                                                                                                             38SUPPORT
                                                                                                                                                                  of    OF
                                                                                                                      42 34                            PLAN OF LIQUIDATION
                                                                     1                                               Exhibit A

                                                                     2                                                 Plan

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                       DISCLOSURE    Page IN
                                                                                                                                                           39SUPPORT
                                                                                                                                                                of    OF
                                                                                                                    42                               PLAN OF LIQUIDATION
                                                                     1                                               Exhibit B

                                                                     2                                         Liquidation Analysis

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                       DISCLOSURE    Page IN
                                                                                                                                                           40SUPPORT
                                                                                                                                                                of    OF
                                                                                                                    42                               PLAN OF LIQUIDATION
In re Sedgwick, LLP, Debtor
Case No. 18-31087 (HLB)
Liquidation Analysis as of 9.15.2019

                                                                 Chapter 11            Chapter 7
Assets
Total Estimated Cash on Effective Date                       $        1,433,000    $       1,433,000

Post Effective Income And (Expenses)
     Partner Settlements (9019 Motion)                       $        1,600,000    $       1,600,000
     Partner Clawback Recoveries - Litigation                           687,000              687,000
     Contingent Counsel Fees                                           (240,000)            (240,000)
     Accounts Receivable Collections                                    200,000              200,000
     Partner Clawback Litigation Costs                                 (100,000)            (100,000)
     Expert Costs                                                      (150,000)            (350,000)
     Staffing Costs                                                     (60,000)                 -
     Tax Preparation                                                    (75,000)            (150,000)
     Taxes And Tax Refunds                                              100,000              100,000
     Operating Costs and Services                                      (100,000)            (100,000)
     US Trustee Fees                                                    (60,000)                 -
Total Post Effective Income and (Expenses)                   $        1,802,000    $       1,647,000

Net Proceeds Available for Distribution                      $        3,235,000    $       3,080,000


Estimated Allowed Secured Creditors
     Distribution to Secured Creditors                                        -                    -

Net Available for Administrative Creditors                   $        3,235,000    $       3,080,000

Administrative Creditors
   Plan Agent Costs Under Plan                               $         (170,000)   $             -
   Plan Agent Counsel                                                  (250,000)                 -
   Professional Fees Due At Confirmation                               (745,000)            (745,000)
   Document Retention And Destruction                                  (100,000)            (100,000)
   Trustee Compensation                                                     -               (170,000)
   Trustee Professionals - Chapter 7                                        -               (350,000)
   UST Trustee Fees Due At Confirmation                                 (20,000)                 -
Total Administrative Claims                                  $       (1,285,000)   $       (1,365,000)

Net Proceeds Available for Priority Creditors                $        1,950,000    $       1,715,000

Estimated Allowed Priority Claims
     Distribution to Priority Creditors                                (205,000)            (205,000)

Net Proceeds Available for Unsecured Creditors               $        1,745,000    $       1,510,000

    Estimated Allowed Unsecured Creditors                    $       20,400,000    $      20,400,000

    Distribution to Unsecured Creditors                      $        1,745,000    $       1,510,000

                 Return to Unsecured Creditors                     8.6%                  7.4%


       Case: 18-31087            Doc# 246        Filed: 06/17/19 Entered: 06/17/19 13:56:58            Page 41 of
                                                              42
                                                                     1                                              EXHIBIT C

                                                                     2                                             Cash Forecast

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101283.2 77998/002
                                                                     Case: 18-31087         Doc# 246   Filed: 06/17/19 Entered: 06/17/19 13:56:58STATEMENT
                                                                                                                                       DISCLOSURE    Page IN
                                                                                                                                                           42SUPPORT
                                                                                                                                                                of    OF
                                                                                                                    42                               PLAN OF LIQUIDATION
